                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION

JAMES J. DANIEL,                       )
                                       )
              Plaintiff,               )      Case No.
                                       )
v.                                     )
                                       )      JURY TRIAL DEMANDED
WRIGHT MEDICAL                         )
TECHNOLOGY, INC.,                      )
                                       )
              Defendant.               )

                           COMPLAINT FOR DAMAGES

      Plaintiff James Daniel (“Plaintiff Daniel,” “Plaintiff”) files this Complaint for

Damages and Jury Trial Demand against Defendant Wright Medical Technology,

Inc. (“Wright” or “Wright Medical”), a Delaware corporation whose principal place

of business is in Memphis, Shelby County, Tennessee, respectively showing the

Court the following:

                             NATURE OF ACTION

      1.      This is a complaint for damages associated with metal wear debris,

corrosion and resultant metal ions from failed Wright Medical Conserve® metal-on-

metal hip implants.

      2.      For many years, Defendant has known its hip replacement device – the

Wright Medical Conserve® Total Hip System (“Conserve® Total Hip System,”

“Conserve® Device,” or the “Device”) – was prone to fretting and corrosion and had


           Case 2:20-cv-01897-JPS Filed 12/23/20 Page 1 of 67 Document 1
a propensity to fail within a few years of implantation despite that hip implant

devices typically last up to twenty years or more. The articulating pieces (femoral

ball and cup) of Defendant Wright’s Device is comprised of a cobalt and chromium

(“CoCr”) alloy. As designed, the Device’s metal-on-metal components generate

metal debris, corrosion and metal ions, which cause dangerously elevated blood

levels of CoCr ions, adverse tissue reactions, pseudotumors, necrosis, bone loss and

other adverse medical events in patients. As a result of the Device’s defects and

Wright’s tortious acts/omissions, Plaintiff James Daniel and many other patients

who received these Devices endured unnecessary pain and suffering; debilitating

lack of mobility; and a subsequent surgery to replace the defective Device, giving

rise to more pain and suffering, a prolonged recovery time, and an increased risk of

complications and death from surgery.

                                     PARTIES

      3.      At all relevant times hereto, Plaintiff James Daniel was and is an adult

resident and citizen of the State of Wisconsin. Plaintiff resides in Kenosha, Kenosha

County, Wisconsin.

      4.      Defendant Wright Medical Technology, Inc. (“Wright” or “Wright

Medical") is a Delaware corporation, with its principal place of business at 1023

Cherry Road, Memphis, Shelby County, Tennessee 38117, and is registered to do

business in the State of Tennessee, and at all times relevant hereto did business in



                                          2
           Case 2:20-cv-01897-JPS Filed 12/23/20 Page 2 of 67 Document 1
the State of Tennessee and in the State of Wisconsin. Defendant Wright is a wholly

owned subsidiary of Wright Medical Group, Inc. Wright may be served with process

by serving its registered agent for service, Corporation Service Company, at 8040

Excelsior Drive, Suite 400, Madison, Wisconsin 53717.

      5.      Defendant Wright was, at all relevant times, engaged in the business of

designing, developing, manufacturing, distributing, selling, marketing and/or

introducing into interstate commerce, either directly or indirectly through third

parties or related entities, various prosthetic orthopedic products, including the

Conserve® Total Hip System at issue in this civil action.

                STATEMENT OF JURISDICTION AND VENUE

      6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332(a) as the parties are citizens of different States, and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

      7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391, et seq.,

because a substantial part of the events giving rise to this claim occurred in

Wisconsin and in this district.

      8.      Defendant is subject to the Court’s personal jurisdiction because at all

times relevant hereto Defendant transacted business in and continues to transact

business in the State of Wisconsin. Defendant has sufficient minimum contacts with




                                          3
           Case 2:20-cv-01897-JPS Filed 12/23/20 Page 3 of 67 Document 1
Wisconsin such that exercise of jurisdiction over Defendant would not offend

traditional notions of fair play and substantial justice.

      9.      At all times relevant hereto, Wright advertised, promoted, marketed,

sold and/or distributed the defective Conserve® Total Hip System, including the

Conserve® femoral head and Conserve® acetabular cup, throughout the United

States, including the State of Wisconsin.

                            FACTUAL ALLEGATIONS

      A.       The Device and Its Regulatory History

      10.     Between approximately 2003 and 2011, Wright marketed and sold

several metal-on-metal (“MoM”) hip replacement devices, two of which were the

Conserve® Total Hip Device and the Conserve® Resurfacing Device.

      11.     The Conserve® Total Hip Device was developed for use in total hip

replacements and included four metal components: (1) a stem inserted into the

patient’s femur, (2) a neck that connects the stem to (3) a BFH metal femoral head

(which Wright called the “BFH” – for “big femoral head” - and the A-Class BFH),

and (4) an acetabular shell.

      12.     The Conserve® Total Hip Device, like all hip implant products, is

regulated by the Food and Drug Administration (“FDA”) as a Class III Medical

Device, pursuant to 21 U.S.C. § 360c and 21 C.F.R. § 888.3330, Prosthetic Devices.




                                            4
           Case 2:20-cv-01897-JPS Filed 12/23/20 Page 4 of 67 Document 1
      13.    For Class III devices, the FDA requires compliance with either the Pre-

Market Approval process (“PMA”) or the section 510(k) substantial equivalence

pre-market clearance process before a manufacturer can market and sell a total hip

replacement or hip resurfacing device in the United States.

      14.    On July 1, 2002, the FDA gave Wright 510(k) clearance to market the

Metal Transcend Articulation System (Larger Sizes), which was re-branded the

“Conserve” and is referred to herein as the Conserve® Total Hip Device.

      15.    Several different acetabular shells were developed for use with the

Conserve® Devices, including: the “Thick Shell” (with a 5 mm wall thickness), the

“Thin Shell” (with a 3 to 4 mm wall thickness), the “Spiked Shell” (with spikes),

and the “HA Shell” (with a hydroxyl apatite coating to facilitate bony ingrowth).

(K041425 (Thick Shell); K031963 (Spiked Shell); K042530 (HA Shell); K113322

(Thin Shell)).

      16.    Wright obtained FDA 510(k) clearance to market the Spiked Shell (in

2003), the HA Shell (in 2004), and the Thick Shell (in 2004). (See id.)

      17.    Wright also received FDA 510(k) clearance to market the A-Class

femoral head in 2005 (K051348).

      18.    But, despite that more than 90% of the acetabular shells that Wright

marketed and sold with Conserve® Devices between 2003 and 2011 were Thin

Shells, Wright failed to seek FDA 510(k) clearance to market the Thin Shell until



                                         5
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 5 of 67 Document 1
November 2011, and did not receive any FDA clearance to market the Thin Shell

until February 2012. (K113322).

      19.   By February 2012, Wright had no market for the Conserve® Hip

Devices and had, in fact, stopped marketing the Conserve® Devices in June 2011.

      B.    Wright’s History with the Device

      20.   Wright purchased Orthomet, Inc. to obtain a stake in the new and

profitable metal-on-metal hip replacement device market. In the early 1990s, after

establishing itself in small joint orthopedics and total knee replacements, Wright

decided to move into the hip replacement market.

      21.   Wright purchased Orthomet, Inc. in December 1994 because Orthomet

was in the development stages of two MoM hip systems: the Transcend Metal-on-

Metal Total Hip System (which eventually became the Conserve® Total Hip Device)

and the Conserve® Resurfacing Device.

      22.   Orthomet hired Dr. Harlan Amstutz, a McKee fellow, a MoM

proponent, and the designer of the Tharies (a previous failed Zimmer resurfacing

device), as the lead surgeon designer for the Conserve® Devices.

      23.   As of the mid-1990s, the majority of the devices available for hip

replacement utilized a press fit metal shell with porous coating and a separate

polyethylene liner with a ceramic or metal head. Although Wright recognized that

this construct was seeing good success, Wright also recognized the substantial



                                        6
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 6 of 67 Document 1
market potential for a metal-on-metal articulation in hip replacement as an

alternative to using polyethylene.

      24.    In the late 1990s, Wright hoped to be the only orthopaedic medical

device company to offer a total resurfacing device in the United States, but because

the McMinn System was already on the market in European countries, Wright

needed to move quickly to get the Conserve® Resurfacing Device on the U.S. market.

      25.    Wright considered the Conserve® Resurfacing Device as a product that

had the potential to capture a significant market share in the United States.

      26.    In July 1993, Al Lippincott from Orthomet prepared a product initiation

request for a metal-on-metal system, recognizing that Orthomet had an opportunity

to establish itself as a forerunner in orthopedic research with development of a new

metal-on-metal hip system and could gain substantial market share of the hip implant

market.

      27.    At that time, Orthomet recognized that several companies, including

Sulzer, DePuy, Smith & Nephew, Zimmer, and others were currently re-evaluating

metal-on-metal systems.

      28.    In November 1995, Wright Medical employees Al Lippincott and

Robert L. Conta, then Vice President of Development & Technology, attended a

four-day conference, chaired by Dr. Harlan C. Amstutz, and organized by the Joint

Replacement Institute in Los Angeles. There, industry professionals and experts



                                          7
          Case 2:20-cv-01897-JPS Filed 12/23/20 Page 7 of 67 Document 1
held a four day MoM summit, open discussion, debate, and dialogue about MoM

hips, addressing the technology, the clinical significance of wear debris, implant

tribology, the need for changes, the types of studies needed to make sure they were

safe, and similar issues.

      29.    Conclusions drawn at the MoM summit included the possibility that

MoM is not a good alternative to polyethylene, and that more needed to be learned

and studied regarding the risks associated with MoM bearing surfaces.

      30.    In 1995, prior to marketing the Conserve® Devices, Wright was notified

by leading surgeons and designers of a number of major MoM risks that demanded

further testing, such as: metal toxicity, inflammation, bone loss, allergic reaction,

local tumor formation, systemic effects, soft tissue necrosis, osteolysis, and blood-

borne metal ions.

      31.    Yet Wright did not conduct any studies to investigate these known risks

prior to marketing its Conserve® Devices and components, and has never performed

any tests related to most of the “hot-button” issues that forced surgeons to reject

metal-on-metal implants in the 1970s.




                                         8
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 8 of 67 Document 1
      C.     The Conserve Thin Shell Never Received PMA Approval and Was

a Regulatory and Clinical Failure

      32.    In 2000, Wright initiated clinical studies of its Conserve® Plus Hip

Resurfacing device, which was conducted under Investigational Device Exemption

(“IDE”)1 G990328.

      33.    In September 2003, Wright submitted a Pre-Market Approval (PMA)

submission, #P030042, for its Conserve® Plus Resurfacing Hip System, which

utilized a Thick Shell (with a 5mm wall thickness).

      34.    Following a January 2004 inspection related to the Conserve® Plus

Resurfacing Hip System PMA #P030042 and IDE study G990328, Wright was cited

for failure to properly monitor studies and failure to report adverse events.

      35.    Dr. Harlan Amstutz was similarly cited.

      36.    In July 2004, Wright was placed on Integrity Hold for regulatory

violations related to the Conserve® Plus Resurfacing Hip System PMA #P030042

and IDE study G990328.

      37.    Due to the FDA’s Integrity Hold, Wright could not submit products for

approval without an independent third party first reviewing its submission. Wright

contracted with Phiama Consulting and Health Policy Associates to conduct a

1
 An IDE allows a non-cleared, non-approved medical device to be used as part of a
clinical study to collect data as to safety and efficacy to support a PMA application
or 510(k) premarket notification submission to the FDA.


                                          9
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 9 of 67 Document 1
review of device submissions to ensure the overall quality of Wright’s future US

regulatory submissions.

      38.    The FDA continued to institute an Integrity Hold for Wright’s products

for over three years until September of 2007.

      39.    Wright further sought to add a Thin Shell (with a 3.5mm wall thickness)

to its Resurfacing PMA submission. But the clinical data from Wright’s Conserve®

Plus Resurfacing Device’s Thin Shell IDE cohort showed such high failures that

Wright withdrew the Thin Shell from its PMA application at least twice between

2003 and November 2011, due to the high failure rate and lack of follow-up.

      40.    Wright’s Conserve® Resurfacing Device IDE clinical study results

utilizing the Thin Shell showed a revision rate - a failure of Conserve® devices

requiring surgery to replace the components - of 18.6% of the patients at 24+ months.

      41.    Nonetheless, and despite its IDE clinical studies demonstrating the Thin

Shell’s clinical failure, from 2003 through 2011, Wright marketed the Conserve®

Devices utilizing the Thin Shell – a device never PMA approved and not 510(k)

cleared by the FDA until 2012.

      42.    Wright never informed surgeons or patients that its own clinical studies

revealed that the Thin Shell caused an extraordinarily high revision rate of 18.6% at

the 24 plus month period.




                                         10
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 10 of 67 Document 1
      43.    The FDA found Wright had under-reported Thin Shell failures and that

the Thin Shell’s revision rate exceeded 33% in Wright’s clinical studies.

      D.     Wright Obtained Pre-Marketing 510(k) Clearance For Some – But

Not All – Conserve® Components

      44.    Wright sought FDA clearance to market its Conserve® Total Hip

Device through the 510(k) “substantial equivalence” process.

      45.    A 510(k) notice is a premarket submission in which the manufacturer

claims the submitted device is substantially equivalent to a predicate device that is

already on the market.

      46.    Wright represented that its first MoM device, the Transcend (later

renamed “Conserve”), was substantially equivalent to the previously marketed

McKee-Farrar device.

      47.    The McKee-Farrar device, a MoM design first used in 1960, was

removed from the market in the 1970s because of problems with osteolysis,

inflammation, cystic responses, cyto-toxic metal ions and tissue reactions

necessitating revisions in 50% of the implants, according to the designer, Dr. George

McKee.

      48.    Due to the poor clinical results of the McKee-Farrar device, the FDA

refused to allow it as an acceptable predicate design and demanded testing for

Wright’s Metal Transcend Articulation System (1997) submission (K964627).



                                         11
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 11 of 67 Document 1
      49.       The 1997 510(k) submission for the Metal Transcend Articulation

System K964627 was never cleared for marketing.

      50.       In 2001, Wright obtained 510(k) clearance for its modular Metal

Transcend Articulation System, consisting of three components a screw-fit metal

shell (K004043), metal liner, and metal head intended for use in total hip

arthroplasty.

      51.       In 2002, Wright received 510(k) clearance to market the monoblock

Metal Transcend Articulation System (Larger Sizes) for use in total hip arthroplasty,

utilizing a one-piece (or “monoblock”) Thick Shell (with a 5mm wall thickness) and

a metal femoral head based on its purported equivalence to the Metal Transcend

Articulation System (K004043), (K021349).

      52.       In August 2005, Wright received FDA clearance to market the A-Class

Conserve® Total Femoral Head (K051348).

      53.       As Wright touted its “soon to be approved resurfacing device” to

surgeons and customers, Wright marketing personnel and agents realized that the

Conserve® could be sold as a total hip process and also had great promise for huge

profits as a total hip replacement.




                                          12
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 12 of 67 Document 1
      E.     Wright Dodged the FDA Through Inappropriate Use of a “Letter

to File,” In Lieu Of the 510(k) Process, For the Conserve® Thin Shell

      54.    In 2003, Wright introduced its Conserve® Thin Shell (with a 3.5mm

wall thickness) to its Conserve® Devices without notification to FDA or 510(k)

clearance, let alone PMA.

      55.    To avoid the FDA’s premarket approval (“PMA”) and 510(k)

processes, Wright used a “Letter to File,” an internal decision to market the Thin

Shell without notice to FDA. This regulatory shortcut for the Conserve® Thin Shell

was based on the supposed “Minor Modification” to other substantially similar

devices on the market.

      56.    Wright marketed the Conserve® Thin Shell for more than eight (8) years

without FDA notice or review, despite substantial clinical evidence collected

through its Conserve® Plus Resurfacing Thin Shell IDE study that the Conserve®

Thin Shell had poor outcomes.

      57.    Wright later acknowledged that a design change affecting safety and

efficacy to a device is not appropriate for an internal Letter to File.

      58.    A wall thickness change from 5mm for the Conserve® Thick Shell to

3.5mm for the Conserve® Thin Shell is a modification that affects the safety and

effectiveness of the Conserve® Devices, yet Wright did not conduct any clinical




                                           13
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 13 of 67 Document 1
testing beyond the failed IDE study to evaluate whether the change from a Thick

Shell to a Thin Shell affected safety or efficacy.

      59.    Because the change from the 5mm Conserve® Thick Shell to the 3.5mm

Conserve® Thin Shell was significant, and Wright did not account for the risk from

this change in its Letter to File MM03-0004, Wright’s decision to utilize a Letter to

File in lieu of 510(k) clearance was incorrect.

      60.    Instead of utilizing a unilateral Letter to File, Wright was required to

obtain 510(k) clearance to legally market the Conserve® Thin Shell.

      F.     Wright Belatedly Obtained (Post-Market) 510(k) Clearance for the

Thin Shell

      61.    In September 2011, Wright finally acknowledged that the Thin Shell

design marketed under the February 13, 2003 Letter to File “Minor Modification”

presented a new worse case (thinner shell) and therefore should have been submitted

to FDA for review under the 510(k) process before marketing and sale of the

Conserve® Thin Shell began in 2003.

      62.    As Wright consistently collected information questioning the safety and

efficacy of its Conserve® Devices and their components, it continued to promote the

Conserve® Hip Devices using false and misleading data.




                                          14
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 14 of 67 Document 1
      63.   For example, Wright continued to advertise that the Conserve® A-Class

Device generated fewer metal ions even though its own studies suggested the

opposite conclusion.

      G.    Wright Aggressively Marketed the Device as Appropriate for

Active Patients

      64.   The Conserve® Hip Device’s use of BFH technology and A-Class metal

was marketed to surgeons as capable of increasing range of motion, decreasing

dislocation issues, lower wear, and biocompatibility, all of which were presented as

significant benefits for young and active recipients as well as anyone possessing a

high-demand hip.

      65.   When Wright marketed the Conserve® Total Hip Device to surgeons, it

claimed the device was ideal for young, very active patients because post-hip-

replacement, those patients could be as active as they wanted to be, with a greater

range of motion without dislocation or wear related concerns.

      66.   Wright hired professional tennis player and celebrity Jimmy Connors

as a spokesperson of Wright to endorse and market the Conserve® Devices. Wright

represented that with his new Conserve® Device, Mr. Connors was back on the tennis

court in 6 weeks, a result that should be expected by patients who were implanted

with the Conserve® Devices.




                                        15
       Case 2:20-cv-01897-JPS Filed 12/23/20 Page 15 of 67 Document 1
      67.   In marketing the Conserve® Devices, Wright used marketing materials

(websites, journal ads, brochures, pamphlets, patient testimonials, endorsements,

newspaper articles and other PR) aimed at surgeons and younger, more active

consumers who wanted to return to the following strenuous physical activities,

among others, that Wright advertised:

      (a)   Surfing;

      (b)   Yoga

      (c)   Skiing;

      (d)   Martial Arts, including competition levels;

      (e)   Hockey;

      (f)   Ice Skating;

      (g)   Motorcycling;

      (h)   Horseback rides;

      (i)   Tennis;

      (j)   Golf;

      (k)   Soccer;

      (l)   Football;

      (m)   Mountain climbing;

      (n)   Running, including marathons and triathlons;

      (o)   Hiking;



                                        16
       Case 2:20-cv-01897-JPS Filed 12/23/20 Page 16 of 67 Document 1
      (p)   Biking, including trail riding;

      (q)   Swimming;

      (r)   Racquetball;

      (s)   Active military duty;

      (t)   Competitive wrestling; and

      (u)   Kayaking.

      68.   Representative ads include:




      69.   Wright’s marketing of the Conserve® Devices included the following

testimonials from patients and surgeons:




                                           17
       Case 2:20-cv-01897-JPS Filed 12/23/20 Page 17 of 67 Document 1
      (a)    “Before the surgery I couldn’t run. I couldn’t play soccer. Now, there’s

no pain in the joint at all. Hip replacement gave me my life back.”

      (b)    “Because the procedure allows him to be as aggressive as he wanted to

be, there -- there was no reason for me to tell him to hold back.”

      (c)    “Some patients have been able to pursue more vigorous activities,

including martial arts, hockey, running marathons, even climbing Mount

Kilimanjaro.”

      (d)    “Wright Medical which makes the Conserve® Total hip said the hip

replacement lasts 25 to 30 years.”

      (e)    “Just six weeks after his [minimally invasive surgical] hip procedure,

[Jimmy Connors] completed filming for a tennis training DVD.”

      70.    When Wright marketed the Conserve® Total Hip Device to surgeons, it

claimed that the device was fully biocompatible and that the device had good

longevity.

      71.    Wright also knew researchers were advising against using MoM

implants in female patients and its own internal information showed dangerously

high revision rates in women.

      72.    Nonetheless, Wright continued to aggressively market its products for

use by women.




                                         18
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 18 of 67 Document 1
      73.      Wright’s partners at the Oxford Group (Richie Gill) reported

unfavorable findings on the Conserve® Devices, including a strong suggestion of

pseudotumors associated with MoM wear and recommended that Conserve®

Devices not be implanted in women.

      74.      Wright also knew researchers were advising against putting the similar

DePuy ASR devices in women, and that its partners in Oxford planned to publish a

paper warning against MoM hip resurfacing in young females.

      75.      But Wright continued to market the Conserve® Devices to younger,

active lifestyle women; including younger women engaging in competitive martial

arts, ice skating, running, dirt biking, even those who desired to be “physically

aggressive.”

      H.       Wright Minimized the Known Risk of Elevated Metal Ion Levels

      76.      Wright never provided any information to surgeons regarding what was

considered a dangerous cobalt or chromium ion level for a patient with a MoM

Conserve® Device.

      77.      Wright never told surgeons about the risks and problems associated

with its Conserve® Total Hip Device, including metallosis.

      78.      The biggest concern Wright faced in selling the Conserve® Devices was

the issue of metal ion release, as surgeons’ top concern was the effect of metal ions.




                                          19
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 19 of 67 Document 1
      79.   Before, during and after Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright knew of the principles and

concerns associated with MoM devices generating wear debris and releasing toxic

cobalt and chromium heavy metal ions.

      80.   Despite its knowledge that metal ions associated with MoM hips

presented significant risks, Wright worked to convince surgeons that metal ions were

not an issue with the Conserve® Devices.

      81.   Wright was aware as of 1998 that research indicated that at three years

post-implantation, there was as much as a 5X increase in the concentration of

chromium in the serum and 8X increase in the concentration of chromium in the

urine for MoM versus metal-on-polyethylene (“MoP”) hip replacement devices.

      82.   No later than 2003, Wright recognized that metallic particulate debris

is approximately an order of magnitude smaller than polyethylene debris, so that

even low rates of volumetric wear could lead to a larger numbers of particles.

      83.   Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright knew that surgeons were

concerned about metal ion release and its effects on the body.

      84.   Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright knew patients with MoM hip




                                        20
       Case 2:20-cv-01897-JPS Filed 12/23/20 Page 20 of 67 Document 1
implants exhibited 10 times higher concentrations of metal ions compared to patients

with MoP hip implants.

      85.    Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright knew that Cobalt and Chromium

ions cause metallosis, necrosis, inflammation, bone loss, cup loosening, aseptic,

lymphocyte-dominated       vasculitis-associated     lesions    (“ALVAL”)       and

pseudotumors.

      86.    Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright knew there were reports that

Cobalt and Chromium ions have toxic effects.

      87.    Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright had available literature that

indicated that combined ion levels of Cobalt and Chromium of 5 parts per billion

(“ppb”) generated immune suppression.

      88.    Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright had literature available that

indicated that cobalt and Chromium ion levels at 7 ppb were considered elevated and

indicated that a patient and her physicians should consider revision.




                                         21
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 21 of 67 Document 1
      89.    Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright did not know how to evaluate the

significance of Cobalt and Chromium metal ion levels.

      90.    Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright did not know what levels of Cobalt

and/or Chromium ion levels would or could cause harm.

      91.    Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright did not know the long-term

consequences to patients of exposure to Cobalt and Chromium ions.

      92.    Despite concerns for the effect, danger, and damage potentially caused

by Cobalt and Chromium ions, and despite not knowing what ion levels would be

safe, acceptable, injurious or dangerous, Wright did not undertake any

biocompatibility or any other testing to determine whether metal-ion release from

the Conserve® Device was safe.

      93.    Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright never tried to determine what

levels of Cobalt or Chromium are toxic.

      94.    Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright did not do testing to assess the risk

of metal ion release or the effects of metal ion release on the human body.



                                          22
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 22 of 67 Document 1
        95.   Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright did not conduct any clinical

studies to determine or evaluate the local or systemic effect of Cobalt and Chromium

ions.

        96.   Before, during and since Wright designed, developed, manufactured,

marketed and sold its Conserve® Devices, Wright never did any testing to determine

the risk posed to patients from exposure to Cobalt and Chromium ions.

        97.   Wright recognized that surgeons’ biggest concern about the use of

MoM hip devices was the generation of metal ions. Therefore, Wright had to

convince surgeons that metal ions would not be an issue with the Conserve® Hip

Implant.

        98.   Minimizing metal ions was such a huge concern for Wright in

marketing its Conserve® Devices that it focused extensively on minimizing metal-

ion concerns through publications and speakers.

        99.   Wright utilized consulting surgeon Key Opinion Leaders’ (“KOL’s”)

presentations to orthopaedic groups and peer reviewed data, paid-for scientific data

publications, celebrity endorsements, and sales representative training, among other

avenues, to falsely assuage metal-ion concerns and market the Conserve® Devices.




                                        23
         Case 2:20-cv-01897-JPS Filed 12/23/20 Page 23 of 67 Document 1
      100. Throughout the Conserve® Devices’ marketed lifespan, Wright

consistently boasted in its marketing that metal ions from its Conserve® Devices

were/are harmless.

      101. In fact, Wright’s OrthoRecon marketing department disregarded field

concerns over metal ion issues and told surgeons that Wright had no negative reports

for metal ion issues.

      102. Wright did not inform surgeons or potential patients of its concerns or

lack of knowledge regarding the release of Cobalt and Chromium ions from

Conserve® Total Hip Implants, despite acknowledging that surgeons and patients

were concerned about the issue.

      103. In fact, Wright, as early as 2002, told its sales personnel, who were in

direct contact with surgeons, that, “the effects of metal ion release are known and

have been demonstrated to be safe,” which was the equivalent of decriminalizing

metal ions.

      I.      Wright Studied Metal Ions Solely to Support A-Class Sales

      104. Wright decided to run metal ion studies, not to determine safe levels of

metal ions, but instead to be able to market that its Conserve® Total Hip Devices

utilizing an A-Class femoral head (which utilized a “harder” Cobalt and Chromium

metal alloy than the standard femoral head) would generate fewer metal ions than

Wright’s competitor and thus Wright could sell the A-Class device at a higher price.



                                        24
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 24 of 67 Document 1
      105. Wright aggressively marketed its A-Class metal, which it contended

resulted in less wear, less metal debris and, by implication, fewer metal ions.

      106. Wright utilized taglines such as “Reduced Wear, Increased Longevity,”

“A-Class Never Compromise,” and “A Hip for Life” in marketing its A-Class BFH

technology with the Conserve® Total Hip Device.

      107. Wright ignored that its A-Class metal ions studies were a failure,

demonstrating that less wear did not translate into fewer metal ions.

      108. Even Wright’s internal metal ion studies conducted by key Conserve®

Device KOLs and surgeon consultants such as Paul Beaule, M.D., Josh Jacobs,

M.D., and Koen DeSmet, M.D., could not prove that the generation of less wear

debris correlated with fewer metal ions, despite Wright’s touting this alleged A-

Class design advantage.

      J.     Wright’s Representations and Reasonable/Justifiable Reliance

      109. Wright also told James A. Shapiro, M.D. (“Dr. Shapiro”) that the cobalt

chromium cup should last longer than a traditional Metal/Polyethylene liner, and that

there were no known issues associated with cobalt and chromium ions.

      110. Based on Dr. Shapiro’s information from Wright about the benefits of

the Conserve® Total Hip Device and no known risks from metal ions, and his

recommendation, Plaintiff decided to proceed with elective left total hip arthroplasty




                                         25
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 25 of 67 Document 1
(“THA”) to implant a left side MoM Conserve® Total Hip Device, utilizing the Thin

Shell, and not another type of available hip such as the MoP or ceramic/polyethylene.

      111. On February 17, 2006, Dr. Shapiro implanted a Wright Conserve®

system in Plaintiff James Daniel’s left hip, including the following components: A

Wright Conserve® Plus Head, Size 52mm and a Conserve® Plus Cup (Thin Shell),

Size 58 mm.

      112. On or about January 9, 2018, Plaintiff Daniel experienced failure with

elevated metal ion levels and increasing pain in Plaintiff’s left hip with activity.

      113. On or about January 9, 2018, Plaintiff Daniel entered the hospital for

left hip revision surgery due to a failed left total hip arthroplasty.

      114. Intraoperatively, Stephen L. Nord, M.D. (“Dr. Nord”) noted abundant

blackened stained and/or abnormal tissue, which are signs of a metallosis reaction

requiring removal of the device and discolored reactive tissue.

      115. Dr. Nord’s findings indicated that Plaintiff’s left Conserve® Total Hip

Device had failed due to metallosis, i.e., acute onset of pain, fluid buildup, tissue

changes, etc.

      116. Since Plaintiff’s Conserve® left hip revision surgery, Plaintiff is still

restricted in activities, and had to give up activities such as walking moderate

distances without hip pain, and has physical limitations when exercising, and avoids

vigorous exercising.



                                           26
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 26 of 67 Document 1
      117. Numerous physicians who previously had Wright consulting contracts

have testified that, had they been aware of the risks back in the early to mid-2000s

when they first started implanting the Conserve® hip replacement Devices, they

would not have chosen those implants.

      118. Presently, Dr. Shapiro is aware of risks associated with the Conserve®

hip implant such as adverse reaction, metal ions, metallosis, necrotic tissues that he

was not aware of at the time of implantation of Plaintiff’s device.

      119. If Dr. Shapiro had known in February of 2006 what he knows now

about the risks from metallosis from the Conserve® Total Hip Device, he would not

have implanted it in Plaintiff.

      120. Wright marketed that the Conserve® Devices experienced acceptably

low failure rates, despite real revision rates reported via medical device registries

and surgeons’ actual revisions demonstrating that the Conserve® Devices had a

statistically unacceptably high failure rate.

      121. Wright has never reported the Conserve® Devices’ high failure rates to

surgeons, to patients with implanted Conserve® Devices, or to the public.

      122. Wright continued to market the Conserve® Devices even as its own

KOLs, consultants, researchers and surgeons were reporting high failure rates and

other problems with the implant, and even discontinuing use of the Conserve®

Devices.



                                          27
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 27 of 67 Document 1
      123. Wright received complaints and reports of unacceptable failure rates of

its Conserve® Devices from Brad Penenberg, M.D., a Wright KOL, consultant, Peer-

to-Peer trainer, premier Los Angeles surgeon and Conserve® Devices royalty

recipient, who concluded the Conserve® Device was not a successful product and

stopped using them because of problems he experienced with the Conserve® Devices

starting in 2007.

      124. Although Patrick Fisher, Director of Hip Marketing admitted that it was

significant that Wright’s most prominent, highest paid consultant thought the

Conserve® Device was a failure, Wright never shared that information with other

surgeons or the public.

      125. C. Lowry Barnes, M.D., from Little Rock, Arkansas, a Wright KOL,

consultant, and Peer-to-Peer trainer, complained about the Conserve® Devices and

stopped using them.

      126. G. Lynn Rasmussen, M.D., and his partner, Kent Samuelson, M.D.,

both Wright KOLs, consultants and high-volume Conserve® Device implant

surgeons in Salt Lake City, Utah, stopped using the Conserve® Devices because of

unacceptably high failure rates.

      127. Dr. Andersen, a Wright KOL, product champion, Conserve® Devices

royalty recipient from Germantown, Wisconsin, had problems with the Conserve®

Device post-Plaintiff’s implant surgery that were known to Wright.



                                       28
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 28 of 67 Document 1
      128. Michael Dunbar, M.D., from Halifax, Nova Scotia, reported a 20%

Conserve® Device failure rate to Wright in March 2008 and discontinued using the

Conserve® Devices.

      129. Edward Sparling, from Vancouver, Washington, a high volume Wright

surgeon, KOL, consultant and IDE participant, reported problems with the

Conserve® Devices to Wright and stopped using them in April 2009.

      130. Richard Weiner, M.D., from Palm Beach, Florida, a high-volume

Wright surgeon, reported high Conserve® Device failure rates to Wright, advised

Wright that the Conserve® Devices should never be implanted in women, and

stopped using the Conserve® Devices.

      131. Raymond Corpe, M.D., from Augusta, Georgia, a Wright KOL,

consultant and high-volume Wright implant surgeon, complained to Wright about

the Conserve® Devices and stopped using the Conserve® Devices.

      132. Vincent Fowble, M.D., from Jupiter, Florida, a Wright KOL, consultant

and high-volume Wright implant surgeon, complained to Wright about the

Conserve® Devices and stopped using the Conserve® Devices.

      133. Kace Ezzet, M.D., from La Jolla, California, reported high failure rates

to Wright and as a result, stopped using the Conserve® Devices.




                                        29
       Case 2:20-cv-01897-JPS Filed 12/23/20 Page 29 of 67 Document 1
      134. Milton Smit, from Bradley, Illinois, a Wright KOL, consultant and

high-volume Wright implant surgeon, complained to Wright about the Conserve®

Devices’ high failure rates and stopped using the Conserve® Devices.

      K.     Wright Ignored and Isolated Complaining Physicians

      135. Wright created a smokescreen by isolating and blaming surgeons who

reported failures, telling reporting surgeons that no other surgeons around the

country were having failures.

      136. When distributor David J. Burke reported an increase in failed

Conserve Devices to Wright, Wright told him that they were not having problems

with the device and questioned whether the surgeons at issue had followed proper

surgical protocol.

      137. Wright did not reveal these surgeon complaints and decisions not to use

the Conserve® Devices to other surgeons, Wright’s complaint department, Wright

sales personnel or distributors, patients, or the public.

      138. Internally, Wright’s less-than-robust complaint department continued

to receive complaints from all over the country regarding metal debris, reactions,

pseudotumors and ALVAL associated with the Conserve® Devices.

      139. Wright received registry data that showed increasing failures of the

Conserve® Devices, including: a 2008 Australian Bone & Joint Registry Report of

a 16.4% failure rate; a 2009 UK National Joint Registry Report of a 7.4% failure



                                           30
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 30 of 67 Document 1
rate; a 2011 UK National Joint Registry Report of a 8.35% failure rate; and a 2012

UK National Joint Registry Report of an 8.52% failure rate at five years.

      140. In response to an Association of British Healthcare Industries

(“ABHI”) position statement on MoM hip bearings, Wright acknowledged it knew

from the start that the clinical performance of early MoM devices “frequently and

matter-of-factly mentioned tissue reactions, metallosis, and revisions due to pain.”

                   PLAINTIFF’S INJURIES AND DAMAGES

       PLAINTIFF JAMES DANIEL’S LEFT SIDE CONSERVE® HIP

      141. On or about February 17, 2006, Plaintiff James Daniel had a Wright

Conserve® artificial hip implanted in his left hip (a/k/a the “Index Surgery”) in a

procedure known as a total hip arthroplasty (or “THA”).

      142. Orthopedic surgeon James A. Shapiro, M.D., performed the left Index

Surgery during which he implanted the Conserve® Total Hip System in Plaintiff

Daniel.

      143. Plaintiff Daniel’s right Index Surgery was performed at Kenosha

Medical Center, 6308 8th Avenue, Kenosha, Wisconsin 53143.

      144. Dr. Shapiro did not breach any generally accepted standard of care in

the field of orthopedic surgery in his care and treatment of Plaintiff Daniel or

negligently cause any injury to Plaintiff in any of the following respects:




                                         31
          Case 2:20-cv-01897-JPS Filed 12/23/20 Page 31 of 67 Document 1
      (a)    in the care or treatment that he provided to Plaintiff Daniel prior to

beginning the hip implant surgery;

      (b)    in the hip implant surgery he performed on Plaintiff; or

      (c)    in the care or treatment that he provided to Plaintiff, subsequent to

Plaintiff’s hip implant surgery.

      145. Based upon the patient population that Wright intended its artificial hip

devices to be implanted in, at the time of Plaintiff Daniel’s left side Index Surgery,

he was an appropriate patient to be implanted with the Conserve® Total Hip System.

      146. Dr. Shapiro recommended the Conserve® Total Hip System to Plaintiff

Daniel and indicated that the Device was appropriate for him.

      147. Plaintiff Daniel reasonably relied upon Dr. Shapiro in deciding to

proceed with hip replacement surgery and have the Conserve® Total Hip System

implanted.

      148. Before or during the course of Plaintiff Daniel’s left side Index Surgery,

Defendant arranged for the Conserve® Total Hip System that was implanted in

Plaintiff Daniel to be delivered to Kenosha Medical Center and/or Dr. Shapiro for

implantation in Plaintiff Daniel.

      149. Defendant, directly or through its subsidiaries or affiliates, designed,

manufactured, distributed and sold in the United States various prosthetic orthopedic




                                         32
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 32 of 67 Document 1
devices, including the Conserve® Total Hip System implanted in Plaintiff Daniel

during the left side Index Surgery, which included the following components:

        •       Wright Conserve Plus Head;

        •       Wright Conserve Plus Cup.

        These Wright components are hereinafter collectively referred to as the left

“Conserve® Total Hip System” or the “Device.”

        150. At the left hip Index Surgery, each of the components of Plaintiff

Daniel’s Conserve® Total Hip System was in substantially the same condition in all

relevant respects as when they left Defendant’s control.

        151. At all times relevant hereto, Plaintiff Daniel used the Conserve® Total

Hip System implanted during the left Index Surgery in a normal and reasonably

foreseeable manner.

        152. On or about January 9, 2018, Plaintiff Daniel reported to Dr. Nord for

revision surgery of his failed left hip prosthesis (“Revision Surgery”). Dr. Nord

recommended the revision surgery after Plaintiff Daniel presented with significant

pain.

        153. Plaintiff Daniel’s left hip Revision Surgery was necessary because the

Device failed due to adverse tissue reaction to metal debris, corrosion, and resultant

metal ions.




                                            33
            Case 2:20-cv-01897-JPS Filed 12/23/20 Page 33 of 67 Document 1
      154. The Revision Surgery was performed by Dr. Nord. During the left hip

Revision Surgery, Dr. Nord removed failed components of Plaintiff Daniel’s left

side Conserve® Total Hip System.

      155. But for the fact that the left-side Conserve® Total Hip System had

generated metal debris, metal ions and corroded causing it to fail and injure Plaintiff,

Plaintiff Daniel’s Device was not otherwise in need of revision.

      156. On or about January 9, 2018, it was discovered that the left side Device

failed due to metal debris, corrosion and resultant metal ions, due to the MoM design

between the articulating surfaces, causing continuing and otherwise irreversible

physical injury to Plaintiff Daniel.

      157. On or about January 9, 2018, the Conserve® Total Hip System

implanted in Plaintiff James Daniel’s left hip was discovered to have failed as a

direct and proximate result of the actions, conduct, negligence, and breach of duties

of the Defendant, as alleged in this Complaint.

      158. The Conserve® Total Hip System (and its components), to include the

Device implanted in Plaintiff Daniel’s left side was not merchantable, and was

unreasonably dangerous for its intended and/or reasonably foreseeable uses in that:

      (a)    it was and is unreasonably dangerous under Wisconsin’s product

liability law as a result of one or more or a combination of the following:




                                          34
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 34 of 67 Document 1
              (i)     the    Conserve®     Total    Hip    Implant     System     was

manufactured/designed in such a manner as to generate CoCr metal debris, corrosion

and resultant CoCr metal ions, thereby increasing the potential for failure;

              (ii)    the components were manufactured/designed in such a way as to

make the articulating surfaces of the components susceptible to fretting and

corrosion, thereby increasing the potential for failure; and

              (iii)   there may be other conditions or defects yet to be determined.

       (b)    it was dangerous to an extent beyond which could be contemplated by

the ordinary consumer with the ordinary knowledge common to the community as

to its characteristics in that:

              (i)     the ordinary consumer would not contemplate that the Device

would create metal debris, metal ions and corrosion or that premature revision

surgery would become necessary approximately eleven (11) to twelve (12) years

after implantation; and

              (ii)    the ordinary consumer would not contemplate that the ordinary

activities of daily living would result in the Device releasing harmful metal ions and

metal debris in the consumer’s body that caused adverse tissue reactions and other

medical complications.




                                           35
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 35 of 67 Document 1
       159. The Device was not tested in design and development under conditions

that were known would be encountered in the normal in vivo patient environment

over substantial periods of time.

       160. The Device was not tested in design and development under the normal

in vivo patient environmental conditions that were known would be encountered

during normal use of the Device.

       161. The Device was not tested for the FDA Section 510(k) Premarket

Notification Process under conditions that were known would be encountered in the

normal in vivo patient environment.

       162. Wright’s testing of the Device did not adhere to or meet FDA guidance.

       163. Wright knew the Device was failing from fretting and corrosion of the

articulating surface prior to the day Wright provided its 510(k) submission to the

FDA.

       164. Wright knew the Device was failing at higher than expected rates from

fretting and corrosion of the articulating surface prior to the date of its implantation

in Plaintiff Daniel during the left-side Index Surgery.

       165. Wright knew the Device was failing at higher than expected rates due

to fretting and corrosion prior to the date of Plaintiff Daniel’s left hip Revision

Surgery, during which it was discovered that Plaintiff suffered from adverse tissue

reaction to metal debris, metal ions and corrosion.



                                          36
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 36 of 67 Document 1
       166. Prior to the right hip Index Surgery, Wright did not warn patients,

surgeons, customers, or its sales representatives/distributors that the Device was

known to be failing from metal debris and corrosion at higher than expected rates.

       167. On or about January 9, 2018, Plaintiff James Daniel discovered the

Device implanted in his left side failed due to adverse tissue reaction from metal

debris, metal ions and corrosion as a result of one or more or a combination of the

foregoing unreasonably dangerous conditions.

       168. As a direct and proximate result of the failure of the left-side Conserve®

Total Hip System, Plaintiff Daniel has sustained injuries and damages, including,

but not limited to:

       (a)    undergoing surgery to remove and replace the failed prosthesis;

       (b)    past and future pain and anguish, both in mind and in body;

       (c)    permanent diminishment of his ability to participate in and enjoy the

affairs of life;

       (d)    medical bills associated with the revision surgery and recovery

therefrom;

       (e)    future medical expenses;

       (f)    loss of enjoyment of life;

       (g)    loss of past and future earnings and earning capacity;

       (h)    disfigurement; and



                                           37
         Case 2:20-cv-01897-JPS Filed 12/23/20 Page 37 of 67 Document 1
      (i)    physical impairment.

     FEDERAL STATUTORY AND REGULATORY REQUIREMENTS

      169. Pursuant to federal law, a medical device is deemed to be adulterated

if, among other things, it fails to meet established performance standards, or if the

methods, facilities or controls used for its manufacture, packing, storage or

installation are not in conformity with federal requirements. 21 U.S.C. § 351.

      170. Pursuant to federal law, a device is deemed to be misbranded if, among

other things, its labeling is false or misleading in any particular, or if it is dangerous

to health when used in the manner prescribed, recommended or suggested in the

labeling thereof. 21 U.S.C. § 352.

      171. Pursuant to federal law, manufacturers are required to comply with

FDA regulation of medical devices, including FDA requirements for records and

reports, in order to prevent introduction of medical devices that are adulterated or

misbranded, and to assure the safety and effectiveness of medical devices. In

particular, manufacturers must keep records and make reports if any medical device

may have caused or contributed to death or serious injury, or if the device has

malfunctioned in a manner likely to cause or contribute to death or serious injury.

Federal law also mandates that the FDA establish regulations requiring a

manufacturer of a medical device to report promptly to FDA any correction or

removal of a device undertaken to reduce a risk to health posed by the device, or to



                                           38
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 38 of 67 Document 1
remedy a violation of federal law by which a device may present a risk to health. 21

U.S.C. § 360(i).

      172. Pursuant to federal law, the Secretary of Health and Human Services

may prescribe regulations requiring that the methods used in, and the facilities and

controls used for, the manufacture, pre-production design validation (including a

process to assess the performance of a device, but not including an evaluation of the

safety or effectiveness of a device), packaging, storage and installation of a device

conform to current good manufacturing practice, as prescribed in such regulations,

to assure that the device will be safe and effective and otherwise in compliance with

federal law.

      173. The regulations requiring conformance to good manufacturing

practices are set forth in 21 C.F.R. § 820, et seq. As explained in the Federal

Register, because the Current Good Manufacturing Practice (CGMP) regulations

must apply to a variety of medical devices, the regulations do not prescribe the

details for how a manufacturer must produce a device. Rather, the quality system

regulations provide a framework of basic requirements for each manufacturer to use

in establishing a quality system appropriate to the devices designed and

manufactured and the manufacturing processes employed. Manufacturers must

adopt current and effective methods and procedures for each device they design and




                                         39
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 39 of 67 Document 1
manufacture to comply with and implement the basic requirements set forth in the

quality system regulations.

      174. Pursuant to 21 C.F.R. § 820.1(c), the failure to comply with any

applicable provision in Part 820 renders a device adulterated under section 501(h)

of the Federal Drug & Cosmetic Act (“the Act”). 21 U.S.C. § 351.

      175. Pursuant to 21 C.F.R. § 820.5, each manufacturer shall establish and

maintain a quality system that is appropriate for the specific medical device designed

or manufactured.       “Quality system” means the organizational structure,

responsibilities, procedures, processes and resources for implementing quality

management. 21 C.F.R. § 820.3(v).

      176. Pursuant to 21 C.F.R. § 820.22, each manufacturer shall establish

procedures for quality audits and conduct such audits to assure that the quality

system is in compliance with the established quality system requirements and to

determine the effectiveness of the quality system.

      177. Pursuant to 21 C.F.R. § 820.30(a), each manufacturer shall establish

and maintain procedures to control the design of the device in order to ensure that

specified design requirements are met.

      178. Pursuant to 21 C.F.R. § 820.30(d), each manufacturer shall establish

and maintain procedures for defining and documenting design output in terms that

allow an adequate evaluation of conformance to design input requirements.



                                         40
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 40 of 67 Document 1
      179. Pursuant to 21 C.F.R. § 820.30(e), each manufacturer shall establish

and maintain procedures to ensure that formal documented reviews of the design

results are planned and conducted at appropriate stages of the device’s design

development.

      180. Pursuant to 21 C.F.R. § 820.30(f), each manufacturer shall establish

and maintain procedures for verifying the device design to confirm that the device

design output meets the design input requirements.

      181. Pursuant to 21 C.F.R. § 820.30(g), each manufacturer shall establish

and maintain procedures for validating the device design. Design validation shall

be performed under defined operating conditions on initial production units, lots or

batches, or their equivalents. Design validations shall ensure that devices conform

to defined user needs and intended uses and shall include testing of production units

under actual or simulated use conditions.

      182. Pursuant to 21 C.F.R. § 820.30(h), each manufacturer shall establish

and maintain procedures to ensure that the device design is correctly translated into

production specifications.

      183. Pursuant to 21 C.F.R. § 820.30(i), each manufacturer shall establish

and maintain procedures for the identification, documentation, validation or where

appropriate verification, review and approval of design changes before their

implementation.



                                         41
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 41 of 67 Document 1
      184. Pursuant to 21 C.F.R. § 820.70(a), each manufacturer shall develop,

conduct, control and monitor production processes to ensure that a device conforms

to its specifications. Where deviations from device specifications could occur as a

result of the manufacturing process, the manufacturer shall establish and maintain

process control procedures that describe any process controls necessary to ensure

conformance to specifications. Such process controls shall include:

      (a)    documented instructions, standard operating procedures (“SOPs”) and

methods that define and control the manner of production;

      (b)    monitoring and control of process parameters and component and

device characteristics during production;

      (c)    compliance with specified reference standards or codes;

      (d)    the approval of processes and process equipment; and

      (e)    criteria for workmanship which shall be expressed in documented

standards or by means of identified and approved representative samples.

      185. Pursuant to 21 C.F.R. § 820.70(b), each manufacturer shall establish

and maintain procedures for changes to a specification, method, process, or

procedure.

      186. Pursuant to 21 C.F.R. § 820.70(c), each manufacturer shall establish

and maintain procedures to adequately control environmental conditions that could

reasonably be expected to have an adverse effect on product quality, including



                                        42
       Case 2:20-cv-01897-JPS Filed 12/23/20 Page 42 of 67 Document 1
periodic inspection of environmental control system(s) to verify that the system,

including necessary equipment, is adequate and functioning properly.

      187. Pursuant to 21 C.F.R. § 820.70(e), each manufacturer shall establish

and maintain procedures to prevent contamination of equipment or product by

substances that could reasonably be expected to have an adverse effect on produce

quality.

      188. Pursuant to 21 C.F.R. § 820.70(g), each manufacturer shall ensure that

all equipment used in the manufacturing process meets specified requirement and is

appropriately designed, constructed, placed and installed to facilitate maintenance,

adjustment, cleaning and use.

      189. Pursuant to 21 C.F.R. § 820.70(h), each manufacturer shall establish

and maintain procedures for the use and removal of manufacturing material which

could reasonably be expected to have an adverse effect on product quality to ensure

that it is removed or limited to an amount that does not adversely affect the device’s

quality.

      190. Pursuant to 21 C.F.R. § 820.70(i), when computers or automated data

processing systems are used as part of production or the quality system, the

manufacturer shall validate computer software for its intended use according to an

established protocol.




                                         43
           Case 2:20-cv-01897-JPS Filed 12/23/20 Page 43 of 67 Document 1
      191. Pursuant to 21 C.F.R. § 820.72, each manufacturer shall ensure that all

inspection, measuring and test equipment, including mechanical, automated or

electronic inspection and test equipment, is suitable for its intended purposes and is

capable of producing valid results. Each manufacturer shall establish and maintain

procedures to ensure that equipment is routinely calibrated, inspected, checked and

maintained.

      192. Pursuant to 21 C.F.R. § 820.75(a), where the results of a process cannot

be fully verified by subsequent inspection and test, the process shall be validated

with a high degree of assurance and approved according to established procedures.

“Process validation” means establishing by objective evidence that a process

consistently produces a result or product meeting its predetermined specifications.

See 21 C.F.R. § 820.3(z)(1).

      193. Pursuant to 21 C.F.R. § 820.75(b), each manufacturer shall establish

and maintain procedures for monitoring and control of process parameters for

validated processes to ensure that the specified requirements continue to be met.

Each manufacturer shall ensure that validated processes are performed by qualified

individuals.

      194. Pursuant to 21 C.F.R. § 820.90, each manufacturer shall establish and

maintain procedures to control product that does not conform to specified

requirements.



                                         44
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 44 of 67 Document 1
      195. Pursuant to 21 C.F.R. § 820.100, each manufacturer shall establish and

maintain procedures for implementing corrective and preventive action.             The

procedures shall include requirements for:

      (a)    analyzing processes, work operations, concessions, quality audit

reports, quality records, service records, complaints, returned product, and other

sources of quality data to identify existing and potential causes of nonconforming

product or other quality problems;

      (b)    investigating the cause of nonconformities relating to product,

processes and the quality system;

      (c)    identifying the action(s) needed to correct and prevent recurrence of

nonconforming product and other quality problems;

      (d)    verifying or validating the corrective and preventative action to ensure

that such action is effective and does not adversely affect the finished device;

      (e)    implementing and recording changes in methods and procedures

needed to correct and prevent identified quality problems;

      (f)    ensuring that information related to quality problems or nonconforming

product is disseminated to those directly responsible for assuring the quality of such

product or the prevention of such problems; and

      (g)    submitting relevant information on identified quality problems, as well

as corrective and preventative actions, for management review.



                                         45
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 45 of 67 Document 1
      196. Upon information and belief, Wright’s Conserve® Total Hip System is

adulterated pursuant to 21 U.S.C. § 351 because, among other things, it failed to

meet established performance standards and/or the methods, facilities or controls

used for its manufacture, packing, storage or installation are not in conformity with

federal requirements. See 21 U.S.C. § 351.

      197. Upon information and belief, Wright’s Conserve® Total Hip System is

misbranded because, among other things, it is dangerous to health when used in the

manner prescribed, recommended or suggested in the labeling thereof. See 21

U.S.C. § 352.

      198. Upon information and belief, Wright’s Conserve® Total Hip System is

adulterated pursuant to 21 U.S.C. § 351 because Wright failed to establish and

maintain CGMP for its Conserve® Total Hip System, including components, in

accordance with 21 C.F.R. § 820, et seq., as set forth above.

      199. Upon information and belief, Wright failed to establish and maintain

CGMP with respect to the quality audits, quality testing and process validation for

its Conserve® Total Hip System, including its components.

      200. As a result of Wright’s failure to establish and maintain CGMP as set

forth above, Wright’s Conserve® Total Hip Systems were defective and failed,

resulting in injuries to Plaintiff James Daniel.




                                          46
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 46 of 67 Document 1
      201. If Wright had complied with the federal requirements regarding CGMP,

Wright’s Medical Conserve® Total Hip System would have been manufactured

and/or designed properly such that it would not have resulted in injuries to Plaintiff

Daniel.

      202. Plaintiff Daniel’s injuries were both factually and proximately caused

by the Defendant’s defective Conserve® Total Hip System.

      203. Plaintiff Daniel’s injuries were both factually and proximately caused

by the Defendant’s unreasonably dangerous Conserve® Total Hip System.

      204. Plaintiff Daniel further shows that he is entitled to recover for all

noneconomic and compensatory damages allowed by law, including, but not limited

to, pain and suffering for all pain and suffering that he has incurred as a result of the

defective product, the follow-up surgery, rehabilitation, and constant pain that

occurs as a result of the failure of the Device.

                                     LIABILITY

     COUNT 1 – NEGLIGENT DESIGN AND FAILURE TO WARN OR
                          INSTRUCT

      205. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-204 of this Complaint.

      206. Wright owed a duty of reasonable care to the general public, including

Plaintiff James Daniel, when it designed, manufactured, assembled, inspected,

tested, marketed, placed into the stream of commerce, and sold the Conserve® Total

                                           47
          Case 2:20-cv-01897-JPS Filed 12/23/20 Page 47 of 67 Document 1
Hip System, to protect users from an unreasonable risk of harm when using the

Device for its intended purpose, in a reasonably foreseeable manner.

      207. Wright breached this duty by designing, manufacturing, assembling,

inspecting, testing, marketing, distributing and selling the Conserve® Total Hip

System in a defective and unreasonably unsafe condition including, but not limited

to, its foreseeably appreciated risk of harm from the device’s propensity for fretting,

corrosion and failure. A reasonably prudent medical device manufacturer would not

have acted in this manner.

      208. Likewise, Wright owed Plaintiff a duty of reasonable care to discover

the defects and to inform and/or warn him or his implanting surgeon of the defects

once they were discovered, and Defendant failed to warn of the dangers inherent in

the reasonably foreseeable use of the Conserve® Total Hip System, further placing

Plaintiff at risk for harm and injury.

      209. Wright failed to exercise ordinary care in the design, formulation,

manufacture, sale, testing, quality assurance, quality control, labeling, warning,

marketing, promotions and distribution of the Conserve® Total Hip System. Wright

knew or should have known that these products cause significant bodily harm and

were not safe for use by consumers, and/or through failure to comply with federal

requirements.




                                          48
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 48 of 67 Document 1
       210. Wright, furthermore, in advertising, marketing, promoting, packaging

and selling the Device negligently misrepresented material facts regarding its safety,

efficacy, and fitness for human use by claiming the Device was fit for its intended

purpose when, in fact, it was not.

       211. Wright, in advertising, marketing, promoting, packaging and selling the

Device, negligently misrepresented material facts regarding its safety, efficacy and

fitness for human use by claiming the Device had been adequately and reliably tested

when, in fact, it had not.

       212. Wright, in advertising, marketing, promoting, packaging and selling the

Device, negligently misrepresented material facts regarding its safety, efficacy and

fitness for human use by claiming the risk of serious adverse events and/or effects

from the Device was comparable to that of other hip replacements systems when, in

fact, it was not.

       213. Wright, in advertising, marketing, promoting, packaging and selling the

Device, negligently misrepresented material facts regarding its safety, efficacy and

fitness for human use by claiming the Device had not caused or contributed to

serious adverse events and/or effects requiring the premature revision surgery to

replace and/or repair the Device when, in fact, it had.




                                         49
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 49 of 67 Document 1
      214. Wright knew or had reason to know that Plaintiff Daniel, as a member

of the general public for whose use the Device was placed into interstate commerce,

would be likely to use the Device in a manner described in this Complaint.

      215. Wright knew or should have known of the dangers associated with the

manner and circumstances of Plaintiff James Daniel’s foreseeable use of the Device,

which dangers would not be obvious to the general public.

      216. Despite the fact that Wright knew or should have known that the

Conserve® Total Hip System posed a serious risk of bodily harm to consumers,

Wright continued to manufacture and market the Device for use by consumers and/or

continued to fail to comply with federal requirements.

      217. Wright knew or should have known that consumers such as Plaintiff

Daniel would foreseeably suffer injury as a result of Wright’s failure to exercise

ordinary care as described above, including the failure to comply with federal

requirements.

      218. Wright’s conduct, as described above, including, but not limited to, its

failure to adequately test and warn as well as its continued marketing and distribution

of the Conserve® Total Hip System when it knew or should have known of the

serious health risks these Devices created and/or the failure to comply with federal

requirements, was and is negligent.




                                          50
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 50 of 67 Document 1
      219. As a direct and proximate result of Wright’s negligence, including

negligent testing, failure to warn and misrepresentations, Plaintiffs suffered serious

physical injury, harm, damages, and economic loss and will continue to suffer such

harm, damages and economic loss in the future.

      220. As a direct and proximate result of Wright’s negligence, Plaintiff

suffered and will continue to suffer injuries, damages and losses, and are entitled to

compensatory damages in an amount to be determined by the trier of fact.

      221. Wright was negligent in the particulars set forth in this Complaint, and

such negligence was a direct and proximate cause of the incident and injuries set

forth herein.

   COUNT 2 – STRICT PRODUCTS LIABILITY: DEFECTIVE DESIGN

      222. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-204 of this Complaint.

      223. Plaintiff Daniel was damaged by the defective Conserve® Total Hip

System.

      224. Wright was engaged in the business of manufacturing, selling and

distributing the Conserve® Total Hip System.

      225. The Wright Conserve® Total Hip System used in Plaintiff Daniel’s hip

replacement surgery was supplied in a defective condition in its design, such that it




                                         51
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 51 of 67 Document 1
would generate metal debris, metal ion cast off and corrosion at the articulating

surface, rendering it unreasonably dangerous.

      226. Wright had a duty to place into the stream of commerce, manufacture,

distribute, market, promote and sell the Conserve® Total Hip System so that it was

neither defective nor unreasonably dangerous when put to the use for which it was

designed, manufactured, distributed, marketed and sold.

      227. On and prior to February of 2006 Wright was engaged in the business

of designing, manufacturing, marketing, distributing and selling orthopedic hip

implants and did design, manufacture, distribute, market and sell the Device.

      228. Wright did in fact manufacture, sell, distribute, supply and/or promote

the Device to Plaintiff Daniel and his implanting physician. Wright expected the

Device it was selling, distributing, supplying, manufacturing and/or promoting to

reach, and which did in fact reach, implanting physicians and consumers in the State

of Wisconsin, including Plaintiff James Daniel and his implanting physician, without

substantial change in the condition.

      229. At the time the Device left the possession of Wright and the time the

Device entered the stream of commerce, it was in an unreasonably dangerous or

defective condition. These defects include, but are not limited to, the following:

      (a)    the Device was not reasonably safe as intended to be used;

      (b)    the Device had an inadequate design for the purpose of hip replacement;



                                         52
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 52 of 67 Document 1
       (c)     the Device contained unreasonably dangerous design defects, including

an inherently unstable and defective design, to include the use of cobalt and

chromium metal alloys (i.e. a CoCr modular head and CoCr acetabular cup) as the

articulating surface, which resulted in an unreasonably high probability of early

failure;

       (d)     the Device’s unstable and defective design resulted in a hip prosthesis

which had risks which exceeded the benefits of the medical device;

       (e)     the Device was not appropriately or adequately tested before its

distribution; and

       (f)     the Device has an unreasonably high propensity for metal debris and

fretting corrosion under normal and expected use of the Devices.

       230. At the time of Defendant’s initial design, manufacture, marketing and

sale of the Device, a safer, feasible, alternative safer design for the Device was

known and available to Wright, including, but not limited to, a titanium shell with a

polyethylene liner acetabular cup design.

       231. At the time of and subsequent to Wright’s initial design, manufacture,

marketing and sale of the Device, including prior to the time of Plaintiff Daniel’s

initial left hip implant surgery, Wright had the ability to eliminate the unsafe

character of the Device without impairing its usefulness.




                                          53
           Case 2:20-cv-01897-JPS Filed 12/23/20 Page 53 of 67 Document 1
      232. Wright’s Conserve® Total Hip System Device, was, therefore, defective

in design or formulation in that, when it left Wright’s hands, the foreseeable risk of

harm from the product exceeded or outweighed the benefit or utility of the Devices’

particular design or formulation, and/or it was more dangerous than an ordinary

consumer would expect, and/or it failed to comply with federal requirements for

these medical devices.

      233. The foreseeable risks associated with the design or formulation of the

Wright Conserve® Total Hip System devices include, but is not limited to, the fact

that the design or formulation of the Conserve® Total Hip System Device is more

dangerous than a reasonably prudent consumer would expect when used in an

intended or reasonably foreseeable manner, and/or it failed to comply with federal

requirements.

      234. As a direct and proximate result of Plaintiff Daniel’s use of Wright’s

Conserve® Total Hip System Device, as manufactured, designed, sold, supplied,

marketed and introduced into the stream of commerce by Wright and/or its failure

to comply with federal requirements, Plaintiffs suffered serious physical injury,

harm, damages and economic loss and will continue to suffer such harm, damages

and economic loss in the future.

      235. As a direct and proximate result of Wright’s defective products and

tortious conduct as set forth herein, Plaintiff suffered and will continue to suffer



                                         54
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 54 of 67 Document 1
injuries, damages and losses, and are entitled to compensatory damages in an amount

to be determined by the trier of fact.

      236. The Conserve® Total Hip System’s defective condition proximately

caused Plaintiffs’ damages.

    COUNT 3 – STRICT PRODUCTS LIABILITY: MANUFACTURING

                                         DEFECT

      237. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-204 of this Complaint.

      238. Plaintiff James Daniel was damaged by the defective Conserve® Total

Hip System.

      239. Wright was engaged in the business of manufacturing, selling and

distributing the Conserve® Total Hip System.

      240. Upon information and belief, Plaintiff alleges that the Device implanted

during the index surgery did not conform to and/or deviated from Wright’s intended

design specifications and/or other typical units of the same product line in that the

dangerous levels of metal ions, debris, and corrosion.

      241. The Conserve® Total Hip System used in Plaintiff Daniel’s left hip

replacement surgery was supplied in a defective condition in its manufacture, such

that it would generate metal debris, fretting and corrosion at the head-cup interface,




                                           55
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 55 of 67 Document 1
rendering it unreasonably dangerous for implantation in the body, contrary to

Wright’s design.

      242. The Conserve® Total Hip Systems’ defective condition proximately

caused Plaintiff’s damages.

   COUNT 4 – STRICT PRODUCTS LIABILITY – FAILURE TO WARN

      243. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-204 of this Complaint.

      244. Plaintiff Daniel was damaged by the defective Conserve® Total Hip

System.

      245. Wright was engaged in the business of manufacturing, selling, and

distributing the Conserve® Total Hip System.

      246. At all times relevant herein, Wright was engaged in the design,

development, testing, manufacturing, marketing and sale of the Conserve® Total Hip

System device.

      247. Wright designed, manufactured, assembled and sold the Conserve®

Total Hip System device to medical professionals and patients knowing that they

would then be implanted in patients in need of a hip prosthesis.

      248. Wright distributed and sold the Conserve® Total Hip System device in

a condition such that when they left its place of manufacture, in their original form

of manufacture, they included the defects described herein.



                                         56
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 56 of 67 Document 1
      249. The Conserve® Total Hip System devices were expected to and did

reach Plaintiff Daniel and his implanting surgeon, Dr. Shapiro, without substantial

change or adjustment in their condition as manufactured and sold by Wright.

      250. Defendant’s Conserve® Total Hip System Device designed, developed,

tested, manufactured, marketed and sold or otherwise placed into the stream of

commerce by Wright were in a dangerous and defective condition and posed a threat

to any user or consumer of the Conserve® Total Hip System device.

      251. At all times relevant herein, Plaintiff Daniel was a person whom Wright

should have considered to be subject to the harm caused by the defective nature of

the Conserve® Total Hip System device.

      252. Wright’s Device was implanted and used in the manner for which it

was intended.

      253. This use has resulted in severe physical and emotional and other injuries

to Plaintiff Daniel.

      254. Wright knew or should have known through testing, adverse event

reporting or otherwise that its Conserve® Total Hip System device created a high

risk of bodily injury and serious harm.

      255. Wright had a duty to warn its sales representatives/distributors,

implanting surgeons such as Dr. Shapiro and patients such as Plaintiff James Daniel,




                                          57
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 57 of 67 Document 1
and Wright breached its duty in failing to provide adequate and timely warnings or

instructions regarding its Conserve® Total Hip System device and its known defects.

      256. Wright, furthermore, breached its duty to warn at pre-surgery and/or

post-surgery by (a) failing to adequately communicate the warning to Defendant’s

sales representatives/distributors and/or to the ultimate users, i.e., Plaintiff James

Daniel and/or his implanting physician; and/or (b) by failing to provide an adequate

warning of the Device’s potential risks.

      257. Adequate efforts to communicate a warning to the ultimate users were

not made by Wright (or its sales representatives/distributors) and, to the extent a

warning was communicated by Wright, the warning was inadequate.

      258. The warnings (pre-surgery and/or post-surgery) to Plaintiff Daniel and

his implanting physician about the dangers the Devices posed to consumers were

inadequate. Examples of the lack and/or inadequacy of Wright’s warnings include,

but are not limited to, one or more of the following particulars:

      (a)    the Device contained warnings insufficient to alert Plaintiff Daniel and

Plaintiff’s physicians as to the unreasonably high failure rate and propensity for

generating metal wear debris, metal ion cast off and corrosion, associated with the

Device, subjecting Plaintiff Daniel to risks which exceeded the benefits of the

Devices;




                                           58
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 58 of 67 Document 1
      (b)   the Device contained misleading warnings emphasizing the efficacy of

the Device while downplaying the risks associated with it, thereby making use of the

Device more dangerous than the ordinary consumer would expect;

      (c)   the Device contained insufficient and/or incorrect warnings to alert

consumers, including Plaintiff Daniel, through its prescribing physicians regarding

the risk, scope, propensity, frequency, duration and severity of the adverse events

associated with the Device;

      (d)   the Device’s warnings and instructions did not disclose that they were

inadequately tested;

      (e)   the Device’s warnings and instructions failed to convey adequate post-

marketing warnings regarding the risk, severity, propensity, frequency, scope and/or

duration of the dangers posed by the Device; and

      (f)   the Device’s instructions were insufficient to alert physicians and

consumers to the dangers they posed and to give them the information necessary to

avoid or mitigate those dangers.

      259. Plaintiff Daniel used the Device for its intended purpose, i.e., hip

replacement.

      260. Plaintiff Daniel could not have discovered any defect in the Device

through the exercise of due care.




                                        59
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 59 of 67 Document 1
      261. Wright, as designer, developer, manufacturer, marketer and distributor

of medical devices is held to the level of knowledge of an expert in the field.

      262. Plaintiff Daniel and his implanting physician did not have substantially

the same knowledge about the Device as Wright who was the designer,

manufacturer, and distributor of the Device.

      263. Wright reasonably should have known if its Device was unsuited for

active individuals such as Plaintiff Daniel.

      264. As a direct and proximate result of Wright’s failure to adequately

communicate a warning and/or failure to provide an adequate warning and other

wrongful conduct as set forth herein, Plaintiff Daniel has sustained and will continue

to sustain severe physical injuries, severe emotional distress, mental anguish,

economic losses and other damages, as set forth herein.

      265. As a direct result of Wright’s failure to warn and/or inadequate warning

and Defendant’s other tortious conduct, Plaintiff Daniel has suffered serious

physical injury, harm, damages and economic loss and will continue to suffer such

harm, damages and economic loss in the future.

      266. As a direct and proximate result of Wright’s failure to warn and/or

inadequate warning and its other tortious conduct, as set forth herein, Plaintiff

suffered and will continue to suffer injuries, damages and losses, and are entitled to

compensatory damages in an amount to be determined by the trier of fact.



                                          60
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 60 of 67 Document 1
             COUNT 5 – NEGLIGENT MISREPRESENTATION

      267. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-204 of this Complaint.

      268. Wright had a duty to accurately and truthfully represent to the medical

community, Plaintiff Daniel, and the public that the Conserve® Total Hip System

had not been adequately tested nor found to be safe and effective for the treatment

of patients requiring a hip replacement. Instead, Wright made representations about

the Device that it, at a minimum, should have known to be false.

      269. Wright negligently misrepresented to the medical community,

including implanting orthopedic surgeon Dr. Shapiro, Plaintiff James Daniel, and

the public that the Conserve® Total Hip System presented no risk or a low risk of

unreasonable and dangerous adverse side effects.

      270. Plaintiff and Plaintiff’s implanting surgeon were not in a position to

determine the truth or falsity of Wright’s material representations regarding the

safety and efficacy of its device, and reasonably and justifiably relied on said

representations by Wright.

      271. Had Wright accurately and truthfully represented to the medical

community, Dr. Shapiro, Plaintiff Daniel, and the public the material facts that it

knew or should have known regarding the risks of the Conserve® Total Hip System,




                                        61
       Case 2:20-cv-01897-JPS Filed 12/23/20 Page 61 of 67 Document 1
Plaintiff and/or Plaintiff Daniel’s healthcare provider(s) would not have utilized the

Device.

      272. As      a   direct   and   proximate    result   of   Wright’s   negligent

misrepresentations, Plaintiff experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and will

likely undergo further medical treatment and procedures, has suffered financial or

economic loss, including, but not limited to, obligations for medical services and

expenses, and/or other damages.

                   COUNT 6 – FRAUD BY CONCEALMENT

      273. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-204 of this Complaint.

      274. Wright had a duty to accurately and truthfully represent to the medical

community, Plaintiff Daniel, and the public that Wright Medical Conserve® Total

Hip System had not been adequately tested and found to be safe and effective for the

treatment of patients requiring a hip replacement. Instead, Wright knew, but

deliberately failed to communicate this to Plaintiff Daniel or Plaintiff’s surgeon.

      275. Wright had a duty to inform, but fraudulently concealed from the

medical community, including implanting orthopedic surgeon Dr. Shapiro, Plaintiff

Daniel, and the public that the Wright Medical Conserve® Total Hip System had an




                                         62
          Case 2:20-cv-01897-JPS Filed 12/23/20 Page 62 of 67 Document 1
unreasonable and dangerous risk of generating metal debris and metal ions causing

bodily injury.

      276. Wright knew of the risk of metal debris and corrosion and resulting

bodily injury present in the device implanted in Plaintiff, while neither Plaintiff nor

Plaintiff’s implanting surgeon had this information. Neither Plaintiff nor implanting

surgeon could have discovered this information through reasonable diligence.

      277. Wright had a duty to communicate the increased risk and known

failures associated with the Device implanted in Plaintiff to Plaintiff and Plaintiff’s

surgeon.

      278. Plaintiff and Plaintiff’s surgeon justifiably relied upon Wright to

communicate known risks and failures in both the decision to implant the device and

follow up treatment after index surgery.

      279. Had Wright accurately and truthfully represented to the medical

community, Dr. Shapiro, Plaintiff Daniel, and the public the material facts that it

knew regarding the risks of the Conserve® Total Hip System, Plaintiff and/or

Plaintiff’s healthcare provider(s) would not have utilized Wright’s Conserve® Total

Hip System.

      280. Had Wright not fraudulently concealed the increased risk of metal

debris, metal ions and corrosion, the dangers from corrosion and metal debris, the




                                           63
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 63 of 67 Document 1
known failures of the device from Plaintiff or Plaintiff’s surgeon, Plaintiff’s injuries

would have been avoided or limited.

      281. As a direct and proximate result of Wright’s fraudulent concealments,

Plaintiff experienced significant mental and physical pain and suffering, sustained

permanent injury, underwent medical treatment and will likely undergo further

medical treatment and procedures, suffered financial or economic loss, including,

but not limited to, obligations for medical services and expenses, and/or other

damages.

             COUNT 7 –FRAUDULENT MISREPRESENTATION

      282. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-204 of this Complaint.

      283. Wright made false representations of material fact to Plaintiff and/or

her healthcare providers as to the safety and efficacy of its Conserve® Total Hip

System before it was selected and utilized in Plaintiff’s replacement surgery.

      284. Instead of disclosing the heightened risks of corrosion, failure, and

permanent injury, Wright represented via printed literature and statements to

surgeons:

      (a)    that there was no indication of an increased risk of adverse events due

to metal-on-metal articulation-generated fretting and corrosion;

      (b)    that cobalt and chromium metal ions had been tested clinically;



                                          64
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 64 of 67 Document 1
      (c)     that the clinical testing had shown that exposure to cobalt and

chromium metal ions had proved them to be safe;

      (d)     that cobalt-chromium articulating components resulted in less wear

than metal-on-polyethylene and would last longer; and

      (e)     that the Conserve® Total Hip System, including its component parts,

was safe and effective, and was safer and more effective than other treatments for

hip replacements.

      285. Wright knew that the above representations alleged in paragraph 284

were false, yet willfully, wantonly, and recklessly disregarded the inaccuracies in its

representations.

      286. Wright made these false representations with the intent of defrauding

and deceiving the medical community (including implanting surgeon Dr. Shapiro,

Plaintiff, and the public), and to induce the medical community, Plaintiff’s

implanting surgeon, Plaintiff and the public to utilize its Conserve® Total Hip

System. Doing so constituted a callous, reckless, willful, depraved indifference,

and/or intentional disregard of the health, safety, and welfare of Plaintiff and the

public.

      287. Plaintiff Daniel, and his implanting orthopedic surgeon Dr. Shapiro,

reasonably and justifiably relied upon Wright’s false representations of material fact

in deciding to utilize the Conserve® Total Hip System.



                                          65
          Case 2:20-cv-01897-JPS Filed 12/23/20 Page 65 of 67 Document 1
      288. Had Plaintiff or his healthcare providers known the true facts about the

dangers and health risks of the Wright Conserve® Total Hip System, they would not

have utilized the Device.

      289. As a direct and proximate result of Wright’s fraudulent conduct,

Plaintiffs experienced significant mental and physical pain and suffering, sustained

permanent injury, underwent medical treatment and will likely undergo further

medical treatment and procedures, suffered financial or economic loss, including,

but not limited to, obligations for medical services and expenses, and/or other

damages.

                       COUNT 8 – PUNITIVE DAMAGES

      290. Plaintiff incorporates by reference as if fully set forth herein the facts

alleged in paragraphs 1-204 of this Complaint.

      291. Wright knew or should have known, in light of the surrounding

circumstances, that its conduct would naturally and probably result in injury or

damage and continued the conduct with malicious intent and/or in intentional

disregard of the rights of Plaintiff. Accordingly, Plaintiff is entitled to an award of

punitive damages.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment and an award of damages against

Wright, as follows:



                                          66
        Case 2:20-cv-01897-JPS Filed 12/23/20 Page 66 of 67 Document 1
         (a)   for special damages, to include past and future medical and incidental

expenses, according to proof;

         (b)   for past and future loss of earnings and/or earning capacity, according

to proof;

         (c)   for past and future general damages, to include pain and suffering,

emotional distress and mental anguish, according to proof;

         (d)   for exemplary and punitive damages in an amount to be determined at

trial;

         (e)   for pre-judgment and post-judgment interest;

         (f)   for the costs of this action, including reasonable attorneys’ fees; and

         (g)   granting any and all such other and further legal and equitable relief as

the Court deems necessary, just and proper.

         A TRIAL BY JURY IS RESPECTFULLY DEMANDED.

         Dated: December 23, 2020.              Respectfully submitted,

                                                /s/ N. Kirkland Pope
                                                N. Kirkland Pope
                                                GA Bar No. 584255
                                                POPE McGLAMRY, P.C.
                                                3391 Peachtree Road, NE, Suite 300
                                                Atlanta, GA 30326
                                                Ph: (404) 523-7706
                                                Fx: (404) 524-1648
                                                efile@pmkm.com

                                                Attorney for Plaintiff



                                           67
          Case 2:20-cv-01897-JPS Filed 12/23/20 Page 67 of 67 Document 1
